Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4-11, and 13-20 are allowed. 
Li et al. (US 2009/0180707, hereinafter Li) and Naruse et al. (US 2016/0241779, hereinafter Naruse) is the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Li and Naruse fails to teach or suggest “… a combiner configured to combine a first weight data in which the first weight is reflected in the first sharpness data and a second weight data in which the second weight is reflected in the second sharpness data to generate an output data, wherein the first filtering operation is based on a spatial invariant filtering algorithm, and the second filtering operation is based on an edge-preserving filtering algorithm 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 11 and 16 recite similarly allowed limitations.
Dependent claims 2, 4-10, 13-15, and 17-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li and Naruse are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Li discloses, an image signal processor comprising: a second sharpening filter (130) configured to perform a second filtering operation on the raw data in parallel with the first filtering operation to output a second sharpness data (par [0033]); an edge determiner (110) configured to determine an edge strength of an image corresponding to the raw data based on the raw data (par [0030]) and to adjust a first weight and a second weight based on the edge strength (120, par [0032]); and a combiner configured to combine a first weight data in which the first weight is reflected in the first sharpness data and a second weight data in which the second weight is reflected in the second sharpness data to generate an output data (par [0035]).
Naruse discloses a first sharpening filter (38) configured to perform a first filtering operation on raw data output from an external image device to output a first sharpness data (pars [0080]-[0081]); a second sharpening filter (39) configured to perform a second filtering operation on the raw data in parallel with the first filtering operation to output a second sharpness data (pars [0080]-[0081]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696